Interim Decision *1820

'MATTER OF MEDINA-OCEOA

In Exclusion Proceedings
A-17384381-2

Decided by Board December 13, 1967
Applicants, natives and citizens of M0Y100, who Ara ("timing to the United
States for the purpose of demolishing a house that had been given them and

taking the salvageable lumber back to Mexico to use in building homes for
themselves, who will not be paid and will use no local labor in the operation,
are admissible as nonimmigrant visitors for business within the purview of
section 101(a) (15) (B), Immigration and Nationality Act.
Ex°Lunen's: Act of 1952—Section 212(a) (20) [8 U.S.C. 1182 (a) (20)]
—Immigrants without visas.

The cases are before us by certification. The special inquiry officer
ordered applicants excluded as immigrants not in possession of the
appropriate documents. We find applicants admissible as nonimmigrants.
The applicants, Jose and his younger brother, Jesus, natives and
citizens of Mexico, applied for admission on October 18, 1967 at
San Ysidxo, California as nonimmigrants for business. They stated
they had been given a house at Long Beach, California by the owner,
that they intended to demolish it, take the debris to the local dump,

and take the salvageable lumber back to Mexico where they planned
to build homes for themselves.
The applicants will demolish the building without the use of local
labor and will transport the material in a truck belonging to Jesus.
They will not be paid. This is the first venture of this type and
applicants have no plans to engage in others. They expect to do
the job in about six days and plan on making two trips to take all
the material to Mexico. Both applicants are farmers; one does some
carpentry also.
The special inquiry officer held that the applicants' sole and principal purpose is to perform labor in the United States in competition
with the local labor market. We however find that the primary purpose
is to enter the United States to take back to Mexico property which
547

Interim Decision #1820
has been given to them. The cases are similar to that in Matter of
Cortez-Vasguez, 10 I. & N. Dec. 544, in which we found a Mexican
national who entered the United States to collect wood on American
ranchs for disposition in Mexico was admissible as a nonimmigrant
visitor for business.
ORDER: It is ordered that the decision of October 19, 1967 of the
special inquiry officer be reversed and that the applicants be found
admissible as nonimmigrant visitors for business.

